t

t
To: Clerk of Court Page 2 of . 2020-09-19 15:06:06 (GMT)

22” JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
| STATE OF LOUISIANA
no: 99270 4 39 75 DIVISION:
SHADIA S, ITTAYEM and RAHMAN RAMAN
VERSUS
SOUTHERN FIDELITY INSURANCE COMPANY and AZED JEAN-PIERRE

FILED:
DEPUTY CLERK

IT DAMAGES
NOW INTO COURT, through undersigned counsel, come Plaintiffs, Shadia S. Ittayem and
Rahman Raman, who respectfully represents that:
L

Made Plaintiffs herein are:
Shadia S. Ittayem (“Ms. Ittayem") and Rahman Raman (“Mr. Raman”), persons of the full

age of majority and residents of and domiciled in the Parish of St. Tammany, State of Louisiana.

I,

Made Defendants herein are:

a. Southern Fidelity Insurance Company, @ foreign insurance company, authorized to do and
doing business in the Parish of St. Tammany, State of Louisiana.

b. Azed Jean-Pierre (“Defendant Pierre”), a person of the fill age of majority and a resident
and domiciliary of the State of Mississippi; and

(collectively referred to herein as “Defendants”.)
Il,

Venue is proper In St. Tammany Parish under Louisiana Code of Civil Procedure article

74 as the injury occurred and damages were sustained in this Parish.
IV,

Defendants are justly and truly indebted to Plaintiffs herein for damages, together with
legal interest thereon from the date of judicial demand until paid, and for costs in these
Proceedings, for the following, to wit:

Vv.

At all times relevant therein, Defendant Pierre was the owner of certain real property

located at 344 Foxcroft Drive, Slidell, La, (the “Property”). Defendant is therefore responsible for

maintaining said Property in a reasonably safe condition.

FAX

SEP 19 2020
COPY

Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 1 of 9

From: Huber Thomas and Marcelle, LLP

tabbies’

EXHIBIT

A

 
Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 2 of 9

‘ To: Clerk of Court Page 3of6 2020-09-19 15:06:06 (GMT) From: Huber Thomas and Marcelle, LLP

Vi
On or about November 15, 2019, Defendant Pierre entered into a written agreement with
Plaintiff to lease the Property as a residential home.
VIL
In connection with this, and prior to leasing the Property, Plaintiffs visited the Property,
which appeared to be in good working condition, and Defendant Pierre assured them the Property

was free of vices or defects and fit for its intended purpose.

VU.
Thereafter, on or about November 24, 2019, Ms. Ittayem attempted to use the range
stovetop for the first time when a hole burned through the pan she was attempting to use, and she

was immediately electrocuted.
Vul.

Upon information and belief, Defendant Pierre had knowledge of and/or created this
unreasonably dangerous condition by failing to correctly install the range stovetop appliance
located in the kitchen, and instead directly wiring the 240-voit electricity of the appliance into the
wall wiring, thereby bypassing the electrical power plug to which the range stovetop should have
been inserted, which is a violation of applicable building code.

| x,
(
This unreasonably unsafe condition was hidden and/or otherwise unknown to Plaintiffs,
Xl.

Upon further inspection, it was revealed that the Property and/or maintenance of the
Property failed to: meet several other safety requirements causing and/or contributing to the
damages and injuries Plaintiffs sustained, including water in the electrical panel, lack of a
connection at the ground rod, failure to install smoke alarms in all bedrooms, and visible mold in
the closet housing the air handling unit.

XII,

Plaintiffs were not at fault nor were they contributorily negligent. Their injuries were

caused solely by the fault and negligence of Defendant, Azed Jean-Pierre, in the following

particulars:

1, Failure to maintain a reasonably safe Property for visitors and residents;

2. Failure to take necessary measures to protect the safety of visitors and regiaraty

2 SEP 19 2020
COPY
Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 3 of 9

To: Clark of Court Page 4 of 6

2020-09-19 15:06:06 (GMT) From: Huber Thomas and Marcelle, LLP

3, Failure to properly install and inspect the range stovetop,

4, Failure to hire professional and licensed persons to install, inspect, and/or repair
the range stovetop appliance;

5, Failure to properly maintain, inspect and supervise the Property;

6. Failure to warn visitors and residents of the unreasonably dangerous nature of
the Property;

7. Failure to implement a proper plan to inspect and remove hazardous and
unreasonably dangerous conditions;

8. Failure to comply with applicable building codes and regulations under local,
state and federal law;

9. Failure to take steps to avoid this incident; and

10. Such other acts of negligence as will be shown at trial.

XUul.

At all pertinent times herein, including on November 24, 2019, Defendant, Southern

Fidelity Insurance Company, issued a policy of insurance to Defendant, Azed Jean-Pierre, that

provides coverage-for the claims alleged in this lawsuit,

xIV,

Plaintiff, Shadia Ittayem, itemize the following damages suffered that were proximately

caused by the above-described negligence of Defendant:

l.
2.

8.
9.

Past and future pain and suffering;

Past and future loss of enjoyment of life;

Past and future mental anguish and emotional distress,

Past and future medical expenses;

Permanent disability and disfigurement;

All general damages in an amount to be determined according to proof at the time
of trial;

All special damages including, but not limited to, past and future medical expenses
in an amount to be determined according to proof at the time of trial;

Judicial interest from date of judicial demand until judgment is paid;

Cost of the suit herein incurred;

10, For such other and further relief that the Court may deem just and proper. FAX

3 SEP 19 2020
COPY
Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 4 of 9

To: Clerk ofCout PageSof6 2020-09-19 15:06:06 (GMT) From: Huber Thomas and Marcelle, LLP

XV,
Plaintiff, Rahman Ramen, itemizes the following damages suffered that were proximately
caused by the above-described negligence of Defendant:
1, Past and future mental anguish and emotional distress;
2. Loss of consortium and/or care, comfort and society in an amount to be determined
according to proof at the time of trial; and
3, Damages pursuant to Louisiana Civil Code Article 2315.6 for the serious and
forgseeable mental anguish and emotional distress suffered by the injured child’s
parents, as a result of viewing the accident and/or resultant injuries “LeJeune”
damages”),
XVI,
Plaintiffs plead the doctrine of strict liability.
XVIL
Plaintiffs plead the doctrine of res ipsa loquitur.
XVII,
Plaintiffs ceserve the right to supplement and amend this Petition for Damages.
XIX,

Plaintiffs pray for a trial by jury.

WHEREFORE, Plaintiffs herein, SHADIA S. ITTAYEM and RAHMAN RAMAN,
pray that the Defendants, AZED JEAN-PIERRE AND SOUTHERN . FIDELITY
INSURANCE COMPANY, be served with a copy of this Petition for Damages and be duly cited
to appear and answer the same, and that after expiration of all legal delays and due proceedings,
there be Judgment rendered In favor of Plaintiff and against Defendants, in an amount that will
fully compensate Plaintiff for her damages pursuant to the evidence and in accordance with the
law, all sums with legal interest thereon from the date of judicial demand until fully paid, for all

costs of these proceedings, and for all general and equitable relief.

FAX
SEP 19 2020
COPY
Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 5 of 9

"To: Clerk of Court Page 6 of 6 2020-09-19 15:06:06 (GMT) From: Huber Thomas and Marcelle, LLP

TT «Respectfully submitted,

‘HUBER THOMAS & MARCELLE; LLP

 

 

STRELE rate R Bar No. 24463.
MARY £, HONEKAS, ‘Bar No, 35183
1700, Poydras ‘Street: Suite: 405: ..
. New Orleans, ‘LA 70163. o
, . Telephone! *:($04) 274- 2500-,
~~. Fagsimite:.. (504) 910-0838
att Stephenfihuberthon jaslaw.com ue

Phuberth omnstaw.ce gom 7

, Laer
vf Heider Si oenameneieentemell

  
  
 

  

 

 

oo cand ae wo ms S “ . ve oe ~ . a ORE a

Womse LAWFIRM . 7 aa
“EDWARD J, WOMAG, JR., BAR RNO. anys *
_. (CHRISTOPHER J, WILLIAMSON #32991,
“7 *3501 Canal Street
-.”” New.Orleans, Louisiana 70019: ~
Telephone No: (504)'486.9999 .
" "+> Bucsimile No, (304) 488-4178

  

PLEASE SERVE;

_ Azed. Jean-Pierre: ;
Po Box 765 - Poe,
Picayune, MS 29466

Southern Fidelity Insurance Contpany.:
Through the Louisiina: Secretary of State
8585 Archives Avenue

Baton Rouge, La. 70809:

TAM
vI\4N

SEP 19 2020
COPY
Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 6 of 9

224 JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
NUMBER: 2020-13975 DIVISION: “B”
SHADIA S. ITTAYEM and RAHMAN RAMAN
VERSUS
SOUTHERN FIDELITY INSURANCE COMPANY and AZED JEAN-PIERRE

FILED;

 

CLERK
MOTION FOR EXTENSION OF TIME
NOW INTO COURT, through undersigned counsel, come Defendants, Southern Fidelity
Insurance Company and Azed Jean-Pierre, who, solely out of an abundance of caution and with
full reservation of any and all rights and defenses, including insufficiency of citation and/or service
of process, respectfully moves this Court for an extension of time of thirty (30) days within which
to answer or respond to the respond to the Petition for Damages of Plaintiffs, Shadia S. Ittayem

and Raham Raman and in support thereof shows that no extension has been previously given.

“Ve - "Uh
ir (W—

MATTHEW D. MONSON (25186)
RACHEL L. FLARITY (33131)
JOSHUA H. DIERKER (35109)
JOHN D. MINEO, IV (36587)
THE MONSON LAW FIRM, LLC
900 W. Causeway Approach, Suite A
Mandeville, Louisiana 70471
Telephone: (985) 778-0678
Facsimile: (985) 778-0682
Counsel for Defendants,

Southern Fidelity Insurance Company
And Azed Jean-Pierre

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a copy of the above and foregoing has been served on all
counsel of record by email, facsimile “— mailing a copy of same in the U.S. Mail, properly

addressed and postage prepaid, this rah day of October, 2020.

Ae Mc
Case 2:20-cv-03174-WBV-KWR_ Document 2-3 Filed 11/20/20 Page 7 of 9

22™ JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
NUMBER: = 2020-13975 DIVISION: “B”
SHADIA S. ITTAYEM and RAHMAN RAMAN
VERSUS
SOUTHERN FIDELITY INSURANCE COMPANY and AZED JEAN-PIERRE

FILED:

 

CLERK
QRDER
Considering the foregoing Motion for Extension of Time,
IT IS ORDERED that Defendants, Southern Fidelity Insurance Company and Azed Jean-
Pierre are hereby granted an additional thirty (30) days from the date of this Order within which
to answer or otherwise plead the Petition for Damages of Plaintiffs, Shadia S. Ittayem and Raham
Raman,

Covington, Louisiana, this day of , 2020.

 

JUDGE AUGUST J. HAND
Case 2:20-cv-03174-WBV-KWR_ Document 2-3 Filed 11/20/20 Page 8 of 9

22"4 JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
NUMBER: = 2020-13975 DIVISION: “B”
SHADIA S. ITTAYEM and RAHMAN RAMAN
VERSUS
SOUTHERN FIDELITY INSURANCE COMPANY and AZED JEAN-PIERRE

FILED:

 

CLERK

NOTICE OF FILING OF NOTICE OF REMOVAL

TO: Honorable August J. Hand
Judge, Division “B™
22™ JDC, Parish of St. Tammany
701 N. Columbia Street
Covington, LA 70433

Stephen M. Huber, Esq.

Huber, Thomas & Marcelle, LLP
1100 Poydras Street, Ste, 1405
New Orleans, LA 70163

Christohper J. Williamson, Esq.
Womac Law Firm

3501 Canal Street

New Orleans, LA 70119

PLEASE TAKE NOTICE that Southern Fidelity Insurance Company and Azed Jean-
Pierre, sought to be made defendants in this matter, filed in the United States District Court for
the Eastern District of Louisiana, a Notice of Removal of the above matter to that Honorable
Court.

A copy of the Notice of Removal is hereby served upon counsel of record for the
plaintiffs and filed with the Clerk of Court for the 22" Judicial District Court for the Parish of St.

Tammany in conformity with 28 U.S.C. § 1446(d), as amended.

WV bn submitted;
Wu Aor—

MATTHEW D. MONSON (25186)
BRETT F. WILLIE (26755)

KEVIN P. RICHE (31939)
RACHEL L. FLARITY (33131)
JOHN D. MINEO, IV (36587)
THE MONSON LAW FIRM, LLC
900 W. Causeway Approach, Suite A
Mandeville, Louisiana 70471
Telephone: (985) 778-0678
Facsimile: (985) 778-0682
Counsel for Defendants,

Southern Fidelity Insurance Company
and Azed Jean-Pierre
Case 2:20-cv-03174-WBV-KWR Document 2-3 Filed 11/20/20 Page 9 of 9

CERTIFICATE OF SERVICE
T HEREBY CERTIFY that a copy of the above and foregoing has been served on all

counsel of record by email, facsimile and/or mailing a copy of same in the U.S. Mail, properly

addressed and postage prepaid, this 20"" day of November , 2020.

fi i

 

 

 
